NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 19, 2021*
                                 Decided March 19, 2021

                                         Before

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 20-1388

STEVEN D. SCOTT,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                        No. 18-CV-312

GARY ANKARLO, et al.,                           Lynn Adelman,
    Defendants-Appellees.                       Judge.


                                       ORDER

       Steven Scott, a Wisconsin inmate, sued four providers in his prison’s
Psychological Services Unit for deliberate indifference under the Eighth Amendment.
He claimed that the defendants enabled unhealthy conditions and failed to ensure that
he received basic hygiene supplies during his time in clinical observation status. Scott
now appeals the district court’s entry of summary judgment for the psychologists.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1388                                                                            Page 2

Because a reasonable jury could not find the defendants responsible for the conditions
in Scott’s observation cell, we affirm.

       According to the evidence submitted at summary judgment, Scott suffered
suicidal tendencies from 2011 through 2014. To mitigate the risk of self-harm, he was
placed on clinical observation status on separate occasions in 2011, 2013, and 2014.
While in observation status, Scott had limited access to items that could be misused,
such as toilet paper and soap, and he was constantly monitored by correctional staff. He
was also evaluated daily by Psychological Services Unit staff (including the defendants,
Gary Ankarlo, Steven Schmidt, Martha Breen-Smith, and Katie Oblinski) to assess his
need to remain under observation.

       Scott complained of continuous lighting that made it impossible to sleep, loud
noises, uncomfortably low temperatures, a dirty cell, and inadequate access to toilet
paper and soap. He alleged that these conditions led to extreme discomfort and poor
hygiene. For instance, he raised concerns to an on-duty sergeant (not a Psychological
Services Unit member) about the lack of soap during his 2013 confinement. According
to the defendants and the notes of their daily visits, Scott was often uncooperative and
unwilling to communicate with them, but Scott says he told them of his concerns, and
they did nothing to assist him.

       In March 2018, Scott sued Ankarlo, Schmidt, Breen-Smith, and Oblinski for their
indifference to the conditions of his confinement while he was under observation in
2011, 2013, and 2014. Scott moved for recruited counsel several times, but each motion
was denied (the final one by Magistrate Judge Joseph and the rest by Magistrate Judge
Jones). He then moved for summary judgment on his claims, and the defendants filed a
cross motion for summary judgment. The district court denied Scott’s motion and
granted the defendants’. It concluded that Scott’s 2011 claims were barred by the statute
of limitations and that Scott failed to administratively exhaust his 2014 claims. The court
then analyzed Scott’s 2013 claim and determined that the dispute over whether Scott
told the defendants about the conditions in his cell was immaterial because the
defendants were not responsible for his deprivations or confinement conditions.

        On appeal, Scott first challenges the entry of summary judgment for the
defendants on the 2013 claims, which we review de novo, drawing all reasonable
inferences in favor of Scott. Gill v. Scholz, 962 F.3d 360, 363 (7th Cir. 2020). (He does not
raise any argument with respect to the 2011 and 2014 claims.) Scott contends that the
district court erred in finding the defendants not responsible for the conditions he
experienced, particularly his lack of soap. Scott points to evidence that he lacked soap
No. 20-1388                                                                           Page 3

from May 23 until May 30, 2013, contending that the deprivation increased his infection
risk and arguing that the delayed response warrants summary judgment in his favor.

        To survive summary judgment on his conditions-of-confinement claim, Scott
needed to show that the defendants were responsible for, and unreasonably ignored, a
“sufficiently serious” condition. Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). The
lack of soap, a basic hygiene need, can present a sufficiently serious deprivation.
See Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). But even assuming the absence of
soap for a week to be an actionable harm, the evidence does not show that these
defendants knew of the deprivation and treated it with the “reckless disregard”
necessary for deliberate indifference. Giles v. Tobeck, 895 F.3d 510, 513–14 (7th Cir. 2018);
see also LaBrec v. Walker, 948 F.3d 836, 841 (7th Cir. 2020).

        The Wisconsin Department of Corrections’ policy on clinical observation states
that psychological services staff “shall determine an inmate’s allowed property” after
consulting a security supervisor. As a “starting point,” the psychological staff “shall
approve” access to a list of items that includes soap, “unless there is a clinical or
security reason to withhold them.” The defendants averred that they believed that,
under the policy, inmates under clinical observation are to receive soap unless
Psychological Services Unit staff ordered otherwise. Schmidt’s affidavit affirms that
correctional staff routinely provided soap as needed to inmates under observation
unless they were instructed otherwise; Scott’s placement form shows no defendant
restricted access to soap. Although the placement form authorized property such as a
smock, mat, and blanket (the first two of which are also on the “starting point” list), the
defendants state that, due to the risks, “access-to” items like toilet paper, soap, and
eating utensils were provided only upon request to the responsible parties (unlike
bedding, which is kept in-cell). Beginning on May 30, (a week into observation and after
Scott complained to the sergeant) Breen-Smith authorized a shower for Scott and noted
that he could have soap “to return,” that is, not to keep in his cell (where the shower is
located).

       Further, the record shows that correctional and maintenance staff were
responsible for distributing supplies and maintaining the cells; Psychological Services
Unit staff (to whom Scott did not directly complain about soap) cannot be responsible
for Scott’s deprivation if other prison staff withheld the soap without their guidance.
Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (“[N]o prisoner is entitled to insist
that one employee do another’s job.”). And Scott lacks sufficient evidence that the
defendants wrongly restricted his access to soap, as the defendants listed no limitation
No. 20-1388                                                                            Page 4

to soap on his placement form and believed that he could obtain it on request. Scott has
never provided evidence to the contrary; he has never claimed that a request for soap to
either correctional or maintenance staff was denied, much less at the direction of the
four defendant psychologists.

        Scott also contends that the district court abused its discretion by denying his
requests for recruited counsel. Civil litigants are not entitled to recruited counsel,
however. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). In deciding whether to
exercise its discretion to recruit counsel, a court must consider whether the plaintiff has
made a reasonable attempt to obtain counsel and whether, given the difficulty of the
case, the plaintiff appears competent to litigate the case himself. Id. (citing Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) (en banc)). In considering Scott’s motions, the
magistrate judges credited his attempts to retain counsel. The first sympathized with
Scott’s medical conditions, acknowledged the difficulties they presented, and properly
weighed them against the demands of the case as well as Scott’s demonstrated ability to
express himself in writing. The second similarly considered Scott’s limitations, but
reasonably concluded that his competence in filing his own motion for summary
judgment and responding to the defendants’ motion showed that he was capable of
representing himself. See Romanelli v. Suliene, 615 F.3d 847, 852–53 (7th Cir. 2010).
Although Scott asserts that counsel would have facilitated litigation, that is true in most
cases, and is not the proper inquiry. See Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.
2014). We see no abuse of discretion in the court’s decisions denying recruited counsel.

       We have considered Scott’s remaining arguments, and none have merit.

                                                                                  AFFIRMED